Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 17-32 are objected to because of the following informalities:  The claims recite inconsistent language with regard to the same structure and should be amended to use the same language consistently. For example, “a substrate strip” and “the substrate strip” are recited in lines 3, 4 and 6 of claim 17, while “the upper eyelash assembly substrate strip” is recited in line 8 of claim 17. Applicant should amend line 8 of claim 17 to recite “the substrate strip”. Appropriate correction is required
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "the upper substrate strip" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-32 are rejected under 35 U.S.C. 103 as being unpatentable over Merszei (US 20070227550) and Rabe et al. (US 2009/0217938), or alternatively over Merszei (US 20070227550), Rabe et al. (US 2009/0217938) and Fraser (US 5741336).
Regarding claim 17, Merszei discloses a false eyelash system (Refer to Figures 1-4) comprising: an upper eyelash assembly (14a) configured to be positioned on top of a wearer's upper eyelash; the upper eyelash assembly including a substrate strip (26a,26) long enough to substantially cover at least a portion of the wearer's eyelid edge, the substrate strip including a first surface (lower surface of 26a which contacts the user’s natural eyelashes and a lower eyelash assembly 14b), a second surface (upper surface of 26a, opposite lower surface) and opposing distal ends (right and left ends of 26a,26); hairs (20) attached to the upper eyelash assembly substrate strip; and, a plurality of coupling elements (discrete portions/sections 42 spaced apart from one another, Refer to paragraph 0017 indicating the coupling elements are on both the upper and lower eyelash assemblies), attached at discrete locations along the first surface of the upper eyelash assembly substrate strip (Refer to Figure 1 and 4); however, Merszei does not disclose the plurality of coupling elements being magnetic plates. Merszei teaches an eyelash system having upper and lower substrates with 
Regarding claim 18, the combination of Merszei and Rabe et al., or alternatively, the combination of Merszei, Rabe et al. and Fraser disclose the false eyelash system of claim 17, wherein the plurality of magnetic plates include a magnetic plate attached at each upper eyelash assembly substrate distal end. As explained above, the magnetic plates are arranged along the entire length, including the distal ends. 
Regarding claim 19, the combination of Merszei and Rabe et al., or alternatively, the combination of Merszei, Rabe et al. and Fraser disclose the false eyelash system of claim 17, wherein the plurality of magnetic plates include at least one magnetic plate attached at a location between the upper eyelash assembly substrate distal ends. As explained above, the magnets are arranged at discrete locations along the entire length, including a portion between the distal ends. 
Regarding claim 20,  Merszei discloses a false eyelash system (Refer to Figures 1-4) comprising: an upper eyelash assembly (14a) configured to be positioned on top of a wearer's upper eyelash; the upper eyelash assembly including a substrate strip (26a) long enough to substantially cover at least a portion of the wearer's eyelid edge, the substrate strip including a first surface (lower surface of 26a,26 which contacts the 
Merszei teaches an eyelash system having upper and lower substrates with hairs attached thereto, the upper and lower substrates each having coupling elements arranged thereon such that the substrates couple to one another with the user’s natural eyelashes disposed therebetween. Merszei explains that the attachment mechanism between the substrates may be a film/layer of adhesive along the entire surface (Refer 
Regarding claim 21, the combination of Merszei and Rabe et al., or alternatively, the combination of Merszei, Rabe et al. and Fraser disclose the false eyelash system of claim 20, wherein the magnetic plate is attached at the first distal end of the substrate strip of the upper eyelash assembly. As explained above, the magnets are arranged spaced apart along the entire length, including the distal ends. 
Regarding claim 22, the combination of Merszei and Rabe et al., or alternatively, the combination of Merszei, Rabe et al. and Fraser disclose the false eyelash system of claim 20, Merszei further discloses the substrate strips of the upper and lower eyelash assemblies have the same length (Refer to Figure 3 which depicts the substrate strips being of the same length). Alternatively, Merszei teaches the substrate strips (26) can be provided in different sizes (e.g. span across the entire length of the eyelid or only along a portion thereof) according to the desire of the wearer (Refer to paragraph 0020); thus, demonstrating the size can be selected as a matter of design choice.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate strips of the upper and lower eyelash assemblies of the combination of Mersei and Rabe et al. to be of the same size, since such a modification would have involved a mere change in the size of a component(s). A change in size/shape is generally recognized as being within the level of ordinary skill in the art.
Regarding claim 23, the combination of Merszei and Rabe et al., or alternatively, the combination of Merszei, Rabe et al. and Fraser of claim 20, wherein the magnetic 
Regarding claim 24, the combination of Merszei and Rabe et al., or alternatively, the combination of Merszei, Rabe et al. and Fraser disclose the false eyelash system of claim 17, wherein the plurality of magnetic plates include at a magnetic plate attached near each of the opposing distal ends of the substrate strip of the upper eyelash assembly. As explained above, the magnets are arranged along the entire length, including near the distal ends. 
Regarding claim 25, the combination of Merszei and Rabe et al., or alternatively, the combination of Merszei, Rabe et al. and Fraser disclose the false eyelash system of claim 20, wherein the magnetic plate is attached near the first distal end of the substrate strip of the upper eyelash assembly. As explained above, the magnets are arranged spaced apart along the entire length, including the distal ends
Regarding claim 26, the combination of Merszei and Rabe et al., or alternatively, the combination of Merszei, Rabe et al. and Fraser disclose the false eyelash system of claim 20, wherein the magnetic plate is attached at the first distal end of the upper substrate strip and a magnetic element is attached at the second distal end of the upper substrate strip. As explained above, the magnets are arranged spaced apart along the entire length, including the distal ends.
Regarding claim 27, the combination of Merszei and Rabe et al., or alternatively, the combination of Merszei, Rabe et al. and Fraser disclose the false eyelash system of claim 20, wherein the magnetic element is attached near the first distal end of the 
Regarding claim 28, the combination of Merszei and Rabe et al., or alternatively, the combination of Merszei, Rabe et al. and Fraser disclose the false eyelash system of claim 20, wherein a magnetic element is attached near the first distal end of the substrate strip of the lower eyelash assembly. As explained above, the magnets are arranged spaced apart along the entire length, including near the distal ends.
Regarding claim 29, the combination of Merszei and Rabe et al., or alternatively, the combination of Merszei, Rabe et al. and Fraser disclose the false eyelash system of claim 20, wherein the magnetic plate is attached at the first distal end of the substrate strip of the lower eyelash assembly and a magnetic plate is attached at the second distal end of the substrate strip of the lower eyelash assembly. As explained above, the magnets are arranged spaced apart along the entire length, including the distal ends.
Regarding claim 30, the combination of Merszei and Rabe et al., or alternatively, the combination of Merszei, Rabe et al. and Fraser disclose the false eyelash system of claim 20, wherein the magnetic plate is attached near the first distal end of the substrate strip of the lower eyelash assembly and a magnetic element is attached near the second distal end of the substrate strip of the lower eyelash assembly. As explained above, the magnets are arranged spaced apart along the entire length, including the distal ends.

Regarding claim 32, the combination of Merszei and Rabe et al., or alternatively, the combination of Merszei, Rabe et al. and Fraser disclose the false eyelash system of claim 20, wherein the magnetic element is attached at a location between the first and second distal ends of the lower eyelash assembly substrate. As explained above, the magnets are arranged along the entire length, including a portion between the distal ends. 
Regarding claims 34 and 36, the combination of Merszei and Rabe et al., or alternatively, the combination of Merszei, Rabe et al. and Fraser disclose the false eyelash system of claims 17 and 20 above; however, the combinations are silent regarding the magnetic plate being circular in shape. Fraser demonstrates it is well-known for such magnetic plates to be provided in a variety of shapes, including circular shapes (Refer to Figures 1-2b and col. 2 lines 46-50). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the eyelash assembly of the combination of Merszei and Rabe et al., or alternatively, the combination of Merszei, Rabe et al. and Fraser such that the magnetic plate be circular as Fraser demonstrates it is well-known and conventional for magnetic plates to be provided in circular form.
Claims 33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Merszei and Rabe et al., or alternatively, the combination of Merszei, Rabe et al. and Fraser as applied to claims 17 and 20 above, and further in view of Tracey (US 20160186924).
Regarding claims 33 and 35, the combination of Merszei and Rabe et al., or alternatively, the combination of Merszei, Rabe et al. and Fraser disclose the eyelash system of claims 17 and 20 above; however, the combinations do not explicitly state the magnetic plate/plates being rectangular in shape. As explained above, Rabe et al. teaches using magnets as the coupling mechanism, where in the art, magnets are magnetic plates and in the alternative ground of rejection, Fraser is relied upon to demonstrate the term magnet, in the art, does refer to a magnetic plate. Tracey discloses a clamping device for a hair extension having upper and lower assemblies which clamp hair therebetween (Refer to Abstract and Figures 6-7). The upper and lower assemblies have rectangular magnetic plates (140) disposed on cooperating surfaces thereof such that the magnetic plates engage, similar to the arrangement provided by the combinations above, except Tracey explicitly discloses the magnetic plates are rectangular (Refer to Figures 6 and 7). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the eyelash system of the combination of Merszei and Rabe et al., or alternatively, the combination of Merszei, Rabe et al. and Fraser such that the magnetic plates/plate be rectangular in shape as Tracey demonstrates it is well known and conventional for such magnetic plates to be rectangular, and such a modification would have involved a mere .

Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive. 
Argument 1: “Neither Merszei nor Rabe describe the use of magnetic element(s) much less magnetic plate (or magnetic plates), attached at discrete locations on the substrate strip.” Merszei does not disclose use of magnets and Rabe does not discloses magnetic elements attached at discrete locations. Rabe also fails to provide two lash strips, as only one of the substrates has artificial eyelashes. 
Response: In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The rejection explains that Merszei provides upper and lower eyelash assemblies having coupling means on corresponding surfaces thereof such that the user’s eyelashes are inserted therebetween during use. Merszei provides different coupling arrangements which include adhesive on the entirety of the surfaces, discrete spaced apart adhesive sections and hook and loop fasteners. With regard to the embodiment having the coupling elements in discrete locations along the length of the both substrates, as best shown in Figure 4, adhesive 42 is provided in a pattern to form spaced apart adhesive strips, where the adhesive is applied on both the upper and 

Argument 2: With regard to magnetism, Rabe et al. only disclose the substrates being made in whole or in part of material providing magnetic coupling, where “in part” refers to embedded particles within a plastic substrate. Thus, the intent is to make the substrate itself magnetic not something attached to it, such as magnetic plates. Rabe et al. teach away from magnetic plates. The claim limitation --magnetic plate(s) attached to the substrate strip-- is non-trivial. 
Response: Rabe et al. State “That is, the backbone 204 and the closure 206 may be coupled together, at least in part, by the magnetic force between two objects--such as between two magnets, or between a magnet and a material having a medium or higher magnetic permeability, such as iron.” Thus, Rabe et al. provide for the substrates 
Applicant states that the use of flat magnetic plates instead of embedded particles is not trivial and provides advantages. Each embodiment may have advantages but that does not mean that they are not obvious variants or alternatives to one another. The prior art provides the teaching of magnetic plate and this position is maintained by the Office; however, Applicant has also raised this fundamental argument and the Office is addressing it as well despite it being moot in light of the art actually having the claimed structure. Fraser and Rabe et al. both demonstrate use of magnets (magnetic plates) and a material having magnetic properties are functional equivalent structures. As noted above, Rabe et al. explain the magnetic coupling can be provided by “two magnets, or between a magnet and a material having a medium or higher magnetic permeability, such as iron”. Fraser explains that the base fabric of the hair extension may be made of a magnetic material or it may be made of a nonmagnetic material and magnetized by fastening magnets to the base fabric (Refer to col. 1 lines 64-67 and col. 3 lines 39-59). Fraser also provides the magnetic plates in discrete locations on the substrate of the hair extension which complements the pattern/arrangement of the magnetic plates on the user.   


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TATIANA L NOBREGA whose telephone number is (571)270-7228.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TATIANA L NOBREGA/           Primary Examiner, Art Unit 3799